               Case 3:18-cr-02540-W Document 45 Filed 02/23/21 PageID.158 Page 1 of 2



 1
            / .( .l/
 2
           ~
 3
 4

 5
 6

 7
 8
 9

10                                UNITED STATES DISTRICT COURT
11                              SOUTHERN DISTRICT OF CALIFORNIA
12
13        UNITED STATES OF AMERICA,                            Case No.: 18-CR-2540 W
14                                            Plaintiff,
                                                               ORDER DENYING WITHOUT
15        V.                                                   PREJUDICE MOTION TO REDUCE
                                                               SENTENCE [DOCS. 36, 43]
16        ANSELMO ALEJANDRO NAVEJAS-
          OCHOA,
17
                                            Defendant.
18
19
                 On May 28, 2019, this Court sentenced Defendant Anselmo Alejandro Navejas-
20
          Ochoa to 46 months imprisonment and two years of supervised release for possession of
21
          methamphetamine with intent to distribute in violation of21 U.S.C. § 841(a)(l).
22   11
          Defendant now moves for a reduction in sentence under 18 U.S.C. § 3582(c) arguing that
23   11
          his family circumstances in Mexico warrant a reduction of his sentence.
24   II

                 18 U.S.C. § 3582(c) provides that a "court may not modify a term of imprisonment
25
          once it has been imposed except ... upon motion of the Director of the Bureau of
26   11
          Prisons, or upon motion of the defendant." A defendant may bring a§ 3582(c) motion
2111
     11
          only after he has "fully exhausted all administrative rights to appeal a failure of the
28

                                                           1
                                                                                            18-CR-2540 W
             Case 3:18-cr-02540-W Document 45 Filed 02/23/21 PageID.159 Page 2 of 2



 1 11 Bureau of Prisons" to bring a motion on defendant's behalf, or after "the lapse of 3 0 days
 2        from the receipt of such a request by the warden of the defendant's facility, whichever is
 3        earlier." 18 U.S.C. § 3582(c)(l)(A).
 4   11         Here, Defendant has not petitioned the Bureau of Prisons to bring a motion on his
 5   11   behalf, and the Court therefore lacks jurisdiction to entertain his motion. See United
 6   11   States v. Reid, 2020 WL 1904598, *4 (N.D. Cal. 2020) ("The Court cannot forgive the
 7   11   failure to exhaust, and without exhaustion, the Court lacks jurisdiction over the motion.").
 8 II           Defendant's motion for reduction in sentence is DENIED WITHOUT
 9 II PREJUDICE [Docs. 36, 43]. He may refile the motion after properly exhausting his
10   11   administrative remedies.
11              IT IS SO ORDERED.
12   II Dated:
                                                                 ~
                  February 23, 2021
13
14
15                                                   United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
                                                                                           18-CR-2540 W
